Opinion by
Kincheloe, J.
From the evidence it was found that the collector, after correctly calculating the amount of paper stock rags in pounds in the items the subject of the said prior decisions, deducted the total so ascertained from the total net weight of the shipments, and assessed duty at 3 cents per pound on this difference, thus, in effect, assessing duty on merchandise which he had originally passed free as paper stock and which was not the Subject of the court’s prior *173decisions. The protests were therefore sustained, except as to the claim that 22)4 percent paper stock should have been allowed on 10,002 pounds in 20 bales marked B (entry 5-D, protest 94525-K), and the collector was directed to reliquidate in accordance with the amended judgment.